UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF OHIO
-----------------------------------------------------------------------
                                                                 :
GARY W. TIPTON,                                                  :
                                                                 :        CASE NO. 1:20-cv-02346
                      Plaintiff,                                 :
                                                                 :
           vs.                                                   :        OPINION & ORDER
                                                                 :        [Resolving Doc. 28, Partially
                                                                          Addressing Doc. 29]
CORE CIVIC OF AMERICA, et al.                                    :
                                                                 :
                      Defendant.                                 :
                                                                 :
-----------------------------------------------------------------------

JAMES S. GWIN, UNITED STATES DISTRICT JUDGE:

          Pro se Ohio inmate Plaintiff Gary Tipton brings a civil rights complaint against the

warden of Lake Erie Correctional Institute and other facility staff.1 Plaintiff contends that

the medical treatment he received following suicide attempts in June and July 2020

violated his constitutional rights.2

          Currently, Plaintiff seeks leave to file a third amended complaint.3 Plaintiff also filed

a motion asking the Court to appoint counsel to represent him.4

          For the following reasons, the Court GRANTS Plaintiff’s motion for leave to file an

amended complaint. The Court DENIES Plaintiff’s motion to appoint counsel.




          1
            Doc. 1; Doc. 10; Doc. 21.
          2
            See Doc. 21.
          3
            Doc. 28.
          4
            Doc. 29 at 4–5.
Case No. 1:20-cv-02346
Gwin, J.

        First, Plaintiff requests 30 days to file a third amended complaint.5 Federal Rule of

Civil Procedure 15(a)(2) provides that after the period for amending a complaint as a matter

of course has ended, the Court should still “freely give leave when justice so requires.”6

        Plaintiff seeks to amend his complaint to add both new claims and Defendants.7

Since the initial case management conference in this case is not until August 13, 2021,8

and recognizing Plaintiff’s claimed challenges as a pro se litigant, the Court will permit

Plaintiff to file a third amended complaint by August 2, 2021.

        Second, the Court will not appoint counsel to represent Plaintiff at this time. Plaintiff

contends that the legal issues in his case are complicated and that he is “being hindered”

in his efforts to investigate his claims.9

        Plaintiff does not have a constitutional right to appointed counsel in a civil case.10

Courts have discretion to request that an attorney serve as counsel in a civil case but do so

only in “exceptional circumstances.”11

                In determining whether exceptional circumstances exist, courts
                have examined the type of case and the abilities of the plaintiff
                to represent himself. . . . This generally involves a determination
                of the complexity of the factual and legal issues involved.12

        So far, Plaintiff has competently represented himself. He has produced sufficient

filings and work on his case.




        5
          Doc. 28 at 2.
        6
          Fed. R. Civ. Pro. 15(a)(2).
        7
          Doc. 28 at 2.
        8
          See Doc. 27.
        9
          Doc. 29 at 4.
        10
           Patmon v. Parker, 3 Fed. Appx. 337, 339 (6th Cir. 2001); Lavado v. Keohane, 992 F.2d 601, 605–
06 (6th Cir. 1993).
        11
           Lavado, 992 F.2d at 606 (quotations omitted).
        12
           Id. (internal quotations and citations omitted).
                                                    -2-
Case No. 1:20-cv-02346
Gwin, J.

      For the foregoing reasons, the Court GRANTS Plaintiff’s motion for leave to file an

amended complaint. Plaintiff must file any amended pleadings by August 2, 2021. The

Court DENIES Plaintiff’s motion to appoint counsel.



IT IS SO ORDERED.



Dated: July 6, 2021                               s/   James S. Gwin
                                                  JAMES S. GWIN
                                                  UNITED STATES DISTRICT JUDGE




                                            -3-
